USCA11 Case: 20-14471      Date Filed: 01/26/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14471
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RICHARD A. JILES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 4:15-cr-00194-LGW-CLR-1
                   ____________________
USCA11 Case: 20-14471         Date Filed: 01/26/2022     Page: 2 of 6




2                       Opinion of the Court                 20-14471


Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
        Defendant-Appellant Richard Jiles appeals pro se two district
court orders: (1) the district court order denying his 18 U.S.C. §
3582(c)(1)(A) motion for compassionate release under the First
Step Act of 2018, and (2) the district court order denying his motion
to reconsider that decision. He argues that the district court abused
its discretion in weighing the 18 U.S.C. § 3553(a) factors and by in-
sufficiently explaining its decision. After careful review, we affirm.
                                 I.
        In November 2015, a grand jury indicted Jiles on one count
of being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g). He pled guilty in January 2016 and was sentenced in
March 2016. At his sentencing, the district court adopted the
Presentence Investigation Report’s (PSI) facts and guidelines rec-
ommendation. The PSI stated that Jiles qualified as an armed ca-
reer criminal because he had at least three prior convictions for se-
rious drug offenses or violent felonies. The district court stated
that it “considered all of the [§] 3553 factors,” noting among its jus-
tifications that Jiles had committed the instant offense while on
probation. The district court then sentenced him to 180 months’
imprisonment, to be served consecutively to his revoked proba-
tion, followed by five-years’ supervised release.
USCA11 Case: 20-14471         Date Filed: 01/26/2022    Page: 3 of 6




20-14471               Opinion of the Court                         3

        Proceeding pro se, Jiles moved for compassionate release in
September 2020. In his motion, he argued that his health was de-
teriorating (and included medical evidence), and specific conditions
put him at elevated risk for COVID-19. These conditions included,
among others, having suffered a stroke leaving him dependent on
a cane to walk and undergoing heart surgery after being previously
shot in the heart. He also argued that he was not convicted of any
violent offenses, had not violated prison rules, did not pose a dan-
ger to the community if released, and met the Federal Bureau of
Prisons Program Statement 5050.50 and U.S.S.G. § 1B1.13 criteria
for a sentence reduction to time served.
        The district court denied Jiles’s motion for compassionate
release. In its review, the district court noted his medical documen-
tation and assumed that his medical conditions qualified as an ex-
traordinary and compelling reason for his release. However, it ul-
timately decided that the balance of the § 3553 factors weighed
against granting Jiles a sentence reduction. It noted three facts: (1)
his criminal history, including his classification as an armed career
criminal and guilty plea to the charge of being a felon in possession
of a firearm; (2) his “demonstrated . . . inability to follow Court
orders” because he committed the instant offense while on proba-
tion; and (3) he had nearly eight years left to serve on his federal
sentence. Based on those facts, the district court determined that
compassionate release “would not reflect the seriousness of his
crime, promote respect for the law, provide just punishment for
the offense, nor afford general or specific deterrence for similar
USCA11 Case: 20-14471         Date Filed: 01/26/2022      Page: 4 of 6




4                       Opinion of the Court                  20-14471

offenses.” Jiles then filed a subsequent motion for reconsideration,
which the district court also denied. In that denial, the district court
commended Jiles for his behavior while incarcerated, but “f[ound]
no reason to depart from” its original order.
                                  II.
       We review a district court’s denial of a prisoner’s 18 U.S.C.
§ 3582(c)(1)(A) motion for a sentence reduction for an abuse of dis-
cretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
We also review a district court’s denial of a motion for reconsider-
ation for abuse of discretion. United States v. Llewlyn, 879 F.3d
1291, 1294 (11th Cir. 2018). We liberally construe pro se filings.
United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (per cu-
riam).
                                  III.
       District courts lack the inherent authority to modify a term
of imprisonment but may do so within § 3582(c)’s provisions. 18
U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290, 1297 (11th
Cir. 2020). To grant a reduction under § 3582(c)(1)(A), a district
court must find all the following conditions to be satisfied: “support
in the § 3553(a) factors, extraordinary and compelling reasons, and
adherence to § 1B1.13’s policy statement.” United States v. Tinker,
14 F.4th 1234, 1237–38 (11th Cir. 2021) (per curiam).
      The district court must consider the following factors: the
nature and circumstances of the offense, the defendant’s history
and characteristics, the kinds of sentences available, the Sentencing
USCA11 Case: 20-14471         Date Filed: 01/26/2022      Page: 5 of 6




20-14471                Opinion of the Court                          5

Guidelines, any pertinent policy statement, the need to avoid dis-
parate sentences, and the need to provide restitution to any vic-
tims. 18 U.S.C. § 3553(a)(1), (3)-(7). The district court is not re-
quired to explicitly state that it considered each of the § 3553 factors
or to discuss them. United States v. Kuhlman, 711 F.3d 1321, 1326
(11th Cir. 2013).
       However, an order denying compassionate release “must in-
dicate that the court considered the [applicable] factors.” United
States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021) (internal quo-
tation marks omitted and alteration in original). Even though an
exhaustive analysis is not necessary, the district court’s order must
merely provide sufficient analysis for meaningful appellate review.
Id. Although the district court enjoys discretion with how it weighs
the factors, it abuses this discretion when it “(1) fails to afford con-
sideration to relevant factors that were due significant weight, (2)
gives significant weight to an improper or irrelevant factor, or (3)
commits a clear error of judgment in considering the proper fac-
tors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en
banc) (internal quotation marks omitted).
        In evaluating Jiles’s motion for compassionate release, the
district court made a reasonable determination that his criminal
history, combined with the amount of time that he had left to
serve, meant that compassionate release would not meet the sen-
tencing goals under § 3553(a)(2)(A), (C). The district court’s discus-
sion of Jiles’s probation status at the time of the instant offense and
his health concerns shows that it considered at least some of his
USCA11 Case: 20-14471         Date Filed: 01/26/2022    Page: 6 of 6




6                      Opinion of the Court                 20-14471

personal characteristics. Additionally, the record supported all of
the negative facts that the court considered, and they all related to
one or more of the § 3553 factors. The district court sufficiently
explained its decision because it cited specific § 3553 factors and
facts supporting those factors, and it did not need to explicitly ad-
dress every § 3553 factor. It did not abuse its discretion by failing
to analyze his claim under U.S.S.G. § 1B1.13 because its decision
rested on its assessment of the § 3553 factors.
        We also find that the district court did not abuse its discre-
tion in denying Jiles’s motion for reconsideration. We have previ-
ously held that “a motion for reconsideration cannot be used to
relitigate old matters, raise argument or present evidence that
could have been raised prior to the entry of judgment,” including
“new arguments that were previously available, but not pressed.”
Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir.
2009) (internal quotation marks omitted). Here, the district court
already assumed that Jiles’s medical conditions satisfied the ex-
traordinary and compelling requirement, but the medical evidence
that he submitted with his motion for reconsideration did not pre-
sent new information that he could not have brought in his original
motion.
       The district court did not abuse its discretion in denying ei-
ther of Jiles’s motions, and thus, we affirm.
       AFFIRMED.